Order entered September 13, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00997-CR
                                     No. 05-18-00998-CR

                            RICHARD LEON GOFF, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F17-58936-U & F17-71049-U

                                          ORDER
       We REINSTATE these appeals.

       We abated the appeals for a hearing on whether appellant was entitled to court-appointed

counsel. On September 6, 2018, docketing statements were filed indicating Julie Woods of the

Dallas County Public Defender’s Office had been appointed to represent appellant.

       We DIRECT the Clerk to list Julie Woods as appellate counsel and send all future

correspondence to her at 133 N. Riverfront Blvd, LB-2, Dallas, TX 75207-4399.




                                                     /s/   CRAIG STODDART
                                                           JUSTICE